Wood, J., (after stating the facts.) Section 1125, Sand. & H. Dig., is as follows: “They (circuit courts) shall have power to issue writs of certiorari to any officer or board of officers, or any inferior tribunal of their respective counties, to correct any erroneous or void proceeding, and to hear and determine the same,” etc. The act of March 18, 1899, amended this section by inserting the words “city or town council” after the word “officers.” The amendment did not change the rule of procedure for the correction of mere errors or irregixlaritieS in judicial proceedings. That must still be by appeal or writ of error. St. Louis, I. M. & So. Ry. Co. v. Barnes, 35 Ark. 95. The mayor’s court had jurisdiction of the cause of action and of the person of the defendant-appellee, Colley. Sections 5147, 5148, Dig. Acts of 1899, p. 45. Justice Strozier likewise had jurisdiction of the cause of action, but he had no jurisdiction of the person of appellee. The warrant of arrest first issued by him, it appears, was returned unserved. No other warrant was issued by him for the appellee until after the trial was had before the mayor. The rule as to concurrent jurisdiction is that the court wherein the proceedings are first instituted will have the jurisdiction 1» conduct the matter to an end without interference. State v. Devers, 34 Ark. 188; Estes v. Martin, 34 Ark. 410; 1 Bishop, Cr. Proc. § 315, and authorities cited. But where the proceedings first instituted are abandoned, the offense may be prosecuted in another court of concurrent jurisdiction. The facts of this ease bring it within the rule announced in James Bradley v. State, 32 Ark. 722. The mayor’s court having jurisdiction, the other matters complained of could have been corrected on appeal. The judgment is reversed, and the judgment of the mayor’s court is affirmed.